LACOMBE, Circuit judge.
Complainants have offered to supply defendant with the requisite number of printed copies of complainants’ records for use on appeal provided defendant will pay complainants the amount which complainants have paid for printing-such records, in which event complainants’ costs as already taxed will be reduced by the amount so paid by defendant to complainants. This offer is an entirely fair one. It would not be fair to require complainants to furnish the copies looking for reimbursement only to the amount of costs and disbursements included in the judgment, because in the end defendant might turn out to be execution-proof. If defendant accepts this offer, it will not be necessary to decide this motion; if defendant prefers to reject it, such motion will be denied.